DETAILED ACTION
This Office Action is in response to the amendment filed December 2, 2022 for the above identified patent application.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-6, 9-11, 14, 15, and 19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chidambaram et al. (USP 8,137,048).
Referring to Figure 5B, Chidambaram illustrates a robot, comprising: a first arm  assembly including: a first upper arm (2006) rotatable about a first axis (defined by rotors 2007,2012,2014,2018); a first forearm (2009) adapted for rotation relative to the first upper arm about a second axis (defined by 2008) at a position spaced from the first axis; a first wrist member (portion of 2003 adjacent 2010) adapted for rotation relative to the first forearm about a third axis (defined by 2010) at a position spaced from the second axis; and a first end effector (portion of 2003 adjacent 2002) coupled to the first wrist member; and a second arm assembly including: a second upper arm (2013) rotatable about the first axis; a second forearm (2016) adapted for rotation relative to the second upper arm about a fourth axis (defined by 2015) at a position spaced from the first axis, wherein the first forearm and the second forearm are vertically located between the first upper arm and the second upper arm; a second wrist member (portion of 2005 adjacent 2004) adapted for rotation relative to the second forearm about a fifth axis (defined by 2017) at a position spaced from the fourth axis; and a second end effector (portion of 2005 adjacent 2004) coupled to the second wrist member.
Referring to Figure 7, the robot can be positioned such that the first end effector is moveable in a first radial direction (right direction) extending from the first axis along a first path (along 2011,2040); and the second end effector is moveable in a second radial direction (left direction) extending from the first axis along a second path (along 2045,2049) and wherein the first path and the second path do not overlap.    
With respect to claims 2-4, Chidambaram teaches the first arm assembly and the second arm assembly are moveable between retracted positions and extended positions, and wherein the first end effector and the second end effector are closer to the first axis when the first arm assembly and the second arm assembly are in the retracted positions than when the first arm assembly and the second arm assembly are in the extended positions.  
With respect to claim 5, Chidambaram teaches the first and second arm assemblies can be positioned (rotated about the first axis) such that a first line extending through a center of the first end effector and the first axis is at a splay angle relative to a second line extending through a center of the second end effector and the first axis when the first arm assembly and the second arm assembly are in the retracted positions, and wherein the splay angle is between 40 and 175 degrees.
With respect to claim 6, Chidambaram teaches the first and second arm assemblies can be positioned (rotated about the first axis) such that the splay angle is between 50 and 165 degrees.
	With respect to claim 9, Chidambaram illustrates a shaft assembly (rotors 2007,2012,2014,2018) configured to rotate at least one of the first upper arm and the second upper arm, wherein neither the first arm assembly nor the second arm assembly contact the shaft assembly when the first arm assembly and the second arm assembly are in the retracted positions.
	With respect to claim 10, Chidambaram illustrates (Fig 7) a first length between the first axis and the second axis is greater than a second length between the second axis and the third axis.  
	With respect to claim 11, Chidambaram illustrates (Fig 7) the first length is between 110% and 200% greater than the second length.  
	With respect to claim 14, Chidambaram illustrates (Fig 7) a third length between the first axis and the fourth axis is greater than a fourth length between the fourth axis and the fifth axis.  
	With respect to claim 15, Chidambaram illustrates (Fig 7) the third length is between 110% and 200% greater than the fourth length.  
With respect to claim 19, Chidambaram teaches (at least Figs 1A and 55) using the transfer device in a processing chamber, wherein at least the end effector is partially disposed in the processing chamber. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claims 12, 13, 16, and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chidambaram et al. (USP 8,137,048).
With respect to claims 12, 13, 16, and 17, Chidambaram does not teach the claimed first length, second length, third length, or forth length.  It would have been an obvious matter of design choice to form the robot components with the claimed lengths, since such a modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955).

Claim(s) 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chidambaram et al. (USP 8,137,048), as applied to claim 14, in further view of Hosek (USPub 2016/0167229).
Chidambaram teaches (such as Fig. 6A) the robot having four motors, wherein a first motor (2007) is configured to extend/retract the first end effector, a second motor (2012) is configured to rotate the first arm assembly (including the first slide 2011,2040) about the first axis, a third motor (2014) is configured to extend/retract the second end effector, and a forth motor (2018) is configured to rotate the second arm assembly (including the second slide 2020,2049) about the first axis. Chidambaram does not teach the robot having only three motors.  However, Hosek teaches a robot for transporting a substrate, configured with only three motors, wherein a first motor (such as 392) is configured to extend/retract a first end effector (360), a second motor (such as 394) is configured to extend/retract a second end effector (362), and a third motor (such as 396) is configured to rotate the first and second end effectors about a first axis (coaxial with the motors). It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed device to modify the robot of Chidambaram with only three motors (such as the embodiment in Fig. 18), as taught by Hosek, motivation being to reduce the cost of the device.

Allowable Subject Matter
Claims 7 and 8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1 and 19 have been considered but are moot because the new ground of rejection does not rely on the same embodiment of the robot applied in the prior rejection.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM C JOYCE whose telephone number is (571)272-7107. The examiner can normally be reached M-F 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William J Kelleher can be reached on 571-272-7753. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/WILLIAM C JOYCE/Acting Supervisory Patent Examiner of Art Unit 3658